Citation Nr: 1337765	
Decision Date: 11/19/13    Archive Date: 12/06/13

DOCKET NO.  11-33 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a compensable rating for erectile dysfunction, secondary to diabetes.


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In addition to a paper file, this claim was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

In a statement filed December 2010, the Veteran raised a claim for service connection for depression.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Further clarification of the September 2010 VA examination findings is necessary.  Specifically, the examiner found urinary symptoms of urgency, dribbling, and retention but did not explain if these were symptoms of erectile dysfunction that should be considered in a rating decision.

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to the September 2010 VA examiner, or another examiner if he is unavailable, to clarify whether the recorded urinary symptoms, including urinary frequency and nocturia, are associated with erectile dysfunction such that they should be considered in evaluating the Veteran's erectile dysfunction disability.

The examiner should provide reasons for the opinion.

2.   Review the examination report to ensure that it contains the information, opinions, and rationales requested in this remand.

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


